                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 ANTHONY MUÑOZ RIVERA
 Plaintiff                                            CIVIL 16-2308CCC
 vs                                                   (Related Cr. 13-0534-36CCC)
 UNITED STATES OF AMERICA
 Defendant


                                   OPINION AND ORDER

      Before the Court are the following motions: (a) Anthony Muñoz Rivera’s
(“Petitioner” or “Muñoz Rivera”) pro se Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside or Correct Sentence; (d.e. 1); (b) the United States of
America’s (“Respondent”) Response in Opposition (d.e. 5); (c) Petitioner’s
Reply to Respondent’s Response in Opposition (d.e. 11); and (d) Petitioner’s
Amended Reply to Respondent’s Response in Opposition (d.e. 12). For the
reasons discussed below, the Court finds the Petition shall be dismissed.
I.    BACKGROUND
      On August 15, 2013, Petitioner was charged with one hundred
twenty-five (125) other co-defendants in a six count Indictment1 (Criminal
No. 13-534, d.e. 3). On December 18, 2012, Munoz Rivera pled guilty to
conspiracy to possess with intent to distribute at least 400 grams but less than
500 grams of cocaine within a protected location in violation of 21 U.S.C.
§§ 841, 846 and 860 (Count One), and to possession of a firearm in
furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(C)(1)(A)
(Count Six) (Criminal No. 13-534, d.e. 3249). On September 11, 2015, the
Court sentenced Muñoz Rivera to 37 months as to Count One, and 60 months

      1
          Petitioner was charged in all six counts.
CIVIL 16-2308CCC                        2
(Related Cr. 13-0534-36CCC)

as to Count Six, to be served consecutively, for a total term of imprisonment of
120 months; 6 years of supervised release as to Count One and 5 years of
supervised release as to Count Six, to be served concurrently; a Special
Monetary assessment of $100.00 (Criminal No. 13-534, d.e. 3650). Judgment
was entered on that same day (Criminal No. 13-534, d.e. 3652).                On
September 18, 2015, the Court entered an Amended Judgment to correct the
amount of Special Monetary Assessment to $200.00 (SMA) (Criminal
No. 13-534, d.e. 3673). Muñoz Rivera did not file an appeal.
      On June 29, 2016, Petitioner filed a Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside, or Correct Sentence, and Memorandum of Law in Support
thereof (d.e.1, 1-1). On September 30, 2016, Respondent filed a Response in
Opposition (d.e. 5). On June 13, 2017, Petitioner filed a Reply to Respondent’s
Response in Opposition (d.e. 11). On July 11, 2017, Respondent filed an
Amended Reply to Respondent’s Response in Opposition (d.e. 12).
II.   STANDARD OF REVIEW
      Pursuant to 28 U.S.C. § 2255, “[a] prisoner in custody under sentence of
a court established by [an] Act of Congress . . . may move the court which
imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C.
§ 2255(a). “[T]he statute provides for post-conviction relief in four instances,
namely, if the petitioner’s sentence (1) was imposed in violation of the
Constitution, or (2) was imposed by a court that lacked jurisdiction, or (3)
exceeded the statutory maximum, or (4) was otherwise subject to collateral
attack.” David v. United States, 134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v.
United States, 368 U.S. 424, 426-27 (1962).          Claims that do not allege
constitutional or jurisdictional errors are properly brought under Section 2255
CIVIL 16-2308CCC                         3
(Related Cr. 13-0534-36CCC)

only if the claimed error is a “fundamental defect which fundamentally results
in a complete miscarriage of justice” or “an omission inconsistent with the
rudimentary demands of fair procedure.” Id.
       A motion under Section 2255 is not a substitute for a direct appeal.
Foster v. Chatman, 136 S. Ct. 1737, 1758 (2016). As a result, “as a general
rule, federal prisoners may not use a motion under 28 U.S.C. § 2255 to
relitigate a claim that was previously rejected on direct appeal.” Id. (citations
omitted). Moreover, “[c]ollateral relief in a § 2255 proceeding is generally
unavailable if the petitioner has procedurally defaulted his claim by failing to
raise the claim in a timely manner at trial or on direct appeal.” Bucci v. United
States, 662 F.3d 18, 27 (1st Cir. 2011) (quotation marks and citations omitted).
If a Section 2255 petitioner does not raise a claim on direct appeal, that claim
is barred from judicial review unless Petitioner can demonstrate both (1) cause
for the procedural default and (2) actual prejudice resulting from the error
asserted. Id.; United States v. Frady, 456 U.S. 152, 167-68 (1982).
III.   DISCUSSION
       Muñoz Rivera moves to vacate, set aside or correct his sentence on the
following grounds: (1) Double Jeopardy; and (2) Johnson v. United States,
576 U.S. ____, 135 S.Ct. 2551 (2015) (d.e.1, 1-1 at p. 4).
       A.    Double Jeopardy Claim
       Petitioner claims that his conviction violates the Double Jeopardy Clause
of Fifth Amendment because he has two convictions for possession of a
firearm in furtherance of a drug trafficking crime (d.e. 1, 1-1 at p. 6). Petitioner
contends that besides the instant conviction for possession of a firearm in
furtherance of a drug trafficking crime, he has a prior conviction for said crime
CIVIL 16-2308CCC                                4
(Related Cr. 13-0534-36CCC)

(Id.). Petitioner also claims ineffective assistance of counsel because his
attorney failed to raise a Double Jeopardy argument (d.e. 1, 1-1 at pp. 6-7).
       Petitioner has failed to set forth facts to support his contention that he
has a prior federal conviction for possession of a firearm in furtherance of a
drug trafficking crime in violation of 18 U.S.C. § 924(c). The record reflects that
Petitioner has a prior federal conviction for possession of a machinegun in
violation of 18 U.S.C. § 922(o) and § 924(a)(2) (Criminal No. 13-534, d.e. 3566
at p. 23).2 The U.S. Supreme Court has established that two charges are not
the “same offense” when each statutory provision “requires proof of an
additional fact which the other does not.” Blockburger v. United States,
284 U.S. 299, 304 (1932).
       To obtain a conviction for possession of a machinegun in violation of
Section 922(o), the Government must prove beyond a reasonable doubt that
the defendant: (1) possessed a machinegun;3 and (2) had knowledge of the
automatic shooting capacity.               See United States v. Nieves-Castano,
F. 3d 597, 599-600 (1st Cir. 2007). To obtain a conviction for possession of a
firearm in furtherance of a drug trafficking crime in violation of Section 924(c),
the Government must prove beyond a reasonable doubt that the defendant:
(1) committed a drug trafficking crime; (2) knowingly possessed a firearm; and

       2
           Criminal No. 12-629(FAB).
       3
         The term machinegun means - any weapon which shoots, is designed to shoot, or can be
readily restored to shoot, automatically more than one shot, without manual reloading, by a single
function of a trigger. The term shall also include the frame or receiver of such weapon, any part
designed and intended solely and exclusively, or combination of parts designed and intended, for
use in converting a weapon into a machinegun, and any combination of parts designed and
intended, for use in converting a weapon into a machinegun, and any combination of parts from
which a machinegun can be assembled if such parts are in the possession or under the control of
a person, as said term is defined in 26 U.S.C. §5845(b).
CIVIL 16-2308CCC                                5
(Related Cr. 13-0534-36CCC)

(3) possessed the firearm in furtherance of a drug trafficking crime. See United
States v. Pena, 586 F.3d 105, 112 (1st Cir. 2009). It is clear that he set of
elements that the Government has to prove to obtain a conviction under
Section 924(c) are completely different than the set of elements that the
Government has to prove to obtain a conviction under Section 922(o).
      Consequently, the offense for which Petitioner was convicted in the
instant case – possession of a firearm in furtherance of a drug trafficking
crime – is not the same offense for which he was convicted previously in
Criminal No. 12-629(FAB).4 Therefore, Petitioner’s claim that his conviction
violates the Double Jeopardy Clause of Fifth Amendment is meritless. More
so, since the Double Jeopardy clause has no application, counsel cannot be
deemed to have acted ineffectively by not raising a Double Jeopardy argument.
      B.        Johnson v. United States, 576 U.S. ____, 135 S.Ct. 2551 (2015).
      Petitioner filed his Section 2255 Motion seeking that his sentence be
vacated under Johnson v. United States, 576 U.S. ____, 135 S.Ct.
2551 (2015), based on the fact that he was convicted under 924(c) (d.e. 1, 1-1
at p. 8).
      In Johnson v. United States, ___ U.S. ____, 135 S.Ct. 2551 (2015), the
United States Supreme Court held that the “residual clause” of the Armed
Career Criminal Act [“ACCA”] was unconstitutionally vague and that “imposing
an increased sentence under the residual clause of the [ACCA] violates the
Constitution's guarantee of due process.”                  Johnson, ___ U.S. at ____,
135 S.Ct. at 2555-63. The ACCA provides for enhanced penalties for those


      4
          Possession of a machinegun in violation of Section 922(o).
CIVIL 16-2308CCC                          6
(Related Cr. 13-0534-36CCC)

with three qualifying prior felony convictions for either serious drug offenses or
“violent felonies.” The ACCA defines a “violent felony” as a crime punishable
by imprisonment for a term exceeding one year “that – (i) has as an element
the use, attempted use, or threatened use of physical force against the person
of another; or (ii) is burglary, arson, or extortion, involves use of explosives, or
otherwise involves conduct that presents a serious potential risk of physical
injury to another.”    18 U.S.C. § 924(e)(2)(B)(ii) (emphasis added).            The
underlined portion above is known as the ACCA's “residual clause.” The
Supreme     Court     determined    the   ACCA's     “residual   clause”    to    be
unconstitutionally vague because its application was too “wide-ranging” and
“indeterminate.” Id. On April 18, 2016, the United States Supreme Court
determined that Johnson announced a new substantive rule that applies
retroactively to cases on collateral review.          Welch v. United States,
___ U.S. ____, 136 S.Ct. 1257, 194 L.Ed. 2d 387 (2016).
      In turn, Section 924(c)(1)(A), under which Petitioner was convicted,
prohibits the possession of a firearm in furtherance of a “crime of violence” or
a drug trafficking crime. Section 924(c)(3) defines “crime of violence” as “an
offense that is a felony and – (A) has as an element the use, attempted use,
or threatened use of physical force against the person of another, or (B) that
by its nature, involves a substantial risk that physical force against the person
or property of another may be used in the course of committing the offense.”
18 U.S.C. § 924(c)(3)(B) (emphasis added). The underlined portion above is
known as the “residual clause” of Section 924(c)(3). But it should be noted that
Petitioner was convicted and sentenced under 18 U.S.C. § 924(c)(1)(A)'s
provision pertaining to the use of a firearm during and in relation to a drug
CIVIL 16-2308CCC                       7
(Related Cr. 13-0534-36CCC)

crime. See United States v. Hare, 820 F.3d 93, 105-06 (4th Cir. 2016)
(declining to address the merits of defendant's Johnson claim where defendant
was convicted of possessing a firearm in furtherance of a drug trafficking
crime).    As neither Petitioner conviction nor sentence rests upon
Section 924(c)'s definition of a “crime of violence,” Johnson is inapplicable to
the circumstances of his case.
IV.   CERTIFICATE OF APPEALABILITY
      It is further ordered that no certificate of appealability should be issued
in the event that Petitioner filed a notice of appeal because there is no
substantial showing of the denial of a constitutional right within the meaning of
28 U.S.C. § 2253(c)(2).
V.    CONCLUSION
      For the reasons stated, Anthony Muñoz Rivera’ Motion Under 28 U.S.C.
§ 2255 to Vacate, Set Aside or Correct Sentence (d.e. 1) is DENIED. This
case is DISMISSED, WITH PREJUDICE. Judgment shall be entered on this
same date.
      SO ORDERED.
      At San Juan, Puerto Rico, on September 30, 2019.



                                           S/GUSTAVO A. GELPÍ
                                           Chief U.S. District Judge
